         Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 1 of 48
$2 5HY $SSOLFDWLRQIRUD6HDUFK:DUUDQW



                                       81,7('67$7(6',675,&7&2857
                                                            IRUWKH
                                                    District of Colorado
                                              BBBBBBBBBB'LVWULFWRIBBBBBBBBBB
                   ,QWKH0DWWHURIWKH6HDUFKRI
 INFORMATION ASSOCIATED WITH
 FACEBOOK USER IDS MORE FULLY
 DESCRIBED IN ATTACHMENT A, ATTACHED                                                    &DVH1R 19-sw-06119-NYW
 HERETO, THAT IS STORED AT PREMISES
 CONTROLLED BY FACEBOOK INC.

                                             APPLICATION FOR A SEARCH WARRANT
          ,DPDIHGHUDOODZHQIRUFHPHQWRIILFHURUDQDWWRUQH\IRUWKHJRYHUQPHQWUHTXHVWDVHDUFKZDUUDQWDQGVWDWHXQGHU
SHQDOW\RISHUMXU\WKDW,KDYHUHDVRQWREHOLHYHWKDWRQWKHIROORZLQJSHUVRQRUSURSHUW\(identifythe personordescribethe
propertytobe searched and give its location):

      ORFDWHGLQWKH State and            'LVWULFWRI   Colorado and elsewhere WKHUHLVQRZFRQFHDOHG(identify the
 (identify the person or describe the property to be searched and give its location):


 SEE “ATTACHMENT A”, which is attached to and incorporated in this Application and Affidavit

 The person or property to be searched, described above, is believed to conceal (identify the person or
 describe the property to be seized):

 SEE “ATTACHMENT B”, which is attached to and incorporated in this Application and Affidavit
           7KHEDVLVIRUWKHVHDUFKXQGHU)HG5&ULP3 F LV(check one or more)
              ✔ HYLGHQFHRIDFULPH
              u
              ✔ FRQWUDEDQGIUXLWVRIFULPHRURWKHULWHPVLOOHJDOO\SRVVHVVHG
              u
              ✔ SURSHUW\GHVLJQHGIRUXVHLQWHQGHGIRUXVHRUXVHGLQFRPPLWWLQJDFULPH
              u
              u DSHUVRQWREHDUUHVWHGRUDSHUVRQZKRLVXQODZIXOO\UHVWUDLQHG
  7KHVHDUFKLVUHODWHGWRDYLRODWLRQs RI 18 U.S.C. § 1959 (Violent Crime in Aid of Racketeering), 21 U.S.C. §
  841(a)(1) (possession with the intent to distribute controlled substances), 21 U.S.C. § 846 (conspiracy to commit
  a drug offense), and/or 18 U.S.C. § 922(g)(1) (possession of a firearm and ammunition by a prohibited person)
  and the application is based on these facts:
       u &RQWLQXHGRQWKHDWWDFKHGDIILGDYLWZKLFKLVLQFRUSRUDWHGE\UHIHUHQFH
       u 'HOD\HGQRWLFHRI _____ dD\V JLYHH[DFWHQGLQJGDWHLIPRUHWKDQGD\V                        LVUHTXHVWHG
         XQGHU86&DWKHEDVLVRIZKLFKLVVHWIRUWKRQWKHDWWDFKHGVKHHW

                                                                                                   s/ Andrew Cohen
                                                                                                  Applicant’s signature
                                                                                          Special Agent Andrew Cohen, FBI
                                                                                                  Printed name and title

6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFH
                                          X
VXEPLWWHGDWWHVWHGWRDQGDFNQRZOHGJHGE\UHOLDEOHHOHFWURQLFPHDQV
'DWH       06August
                Nov 2019
                      25, 2012
                                                                                                    Judge’s signature
                                                                                            Nina Y. Wang
&LW\DQGVWDWH Denver, Colorado                                                            United States Magistrate Judge
                                                                                                  Printed name and title
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 2 of 48




                                      ATTACHMENT A

                   DESCRIPTION OF LOCATION TO BE SEARCHED

This warrant applies to information associated with the Facebook user IDs listed below that are
stored at premises owned, maintained, controlled, or operated by Facebook Inc., a company
headquartered in Menlo Park, California (PROVIDER);

              1. www.facebook.com/max.esquibel1 (in the name of Aaron Hernandez,
                 belonging to Max Esquibel);

              2. www.facebook.com/mikey.gonzales.351 (Michael A. Gonzales);

              3. www.facebook.com/joaquin.ayala.9465 (Joaquin Ayala);

              4. www.facebook.com/toby.candelaria.5 (Toby Candeleria);

              5. www.facebook.com/nathan.deherrera.3 (Nathan DeHerrera);

              6. www.facebook.com/shaun.sinks.90 (Shaun Sinks);

              7. www.facebook.com/carlos.serna.56 (Carlos Serna);

              8. www.facebook.com/profile.php?id=100010402544012 (Carlos Rios);

              9. www.facebook.com/Joshua.wisthoff (Joshua Wisthoff);

              10. www.facebook.com/profile.php?id=100032816383983 (Carlos Montoya);
                  and,

              11. www.facebook.com/profile.php?id=100034866472360 (Michael P. Gonzales)




                                               1
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 3 of 48




                                       ATTACHMENT B

              DESCRIPTION OF ITEMS TO BE SEIZED AND SEARCHED

I.     Information To Be Disclosed By Facebook.

       To the extent that the information described in Attachment A is within the possession,
custody, or control of Facebook Inc. (“Facebook”), regardless of whether such information is
located within or outside of the United States, including any messages, records, files, logs, or
information that have been deleted but are still available to Facebook, or have been preserved
pursuant to a request made under 18 U.S.C. § 2703(f), Facebook is required to disclose the
following information to the government for each user ID listed in Attachment A:

       (1)     All contact and personal identifying information, including full name, user
               identification number, birth date, gender, contact e-mail addresses, physical
               address (including city, state, and zip code), telephone numbers, screen names,
               websites, and other personal identifiers;

       (2)     All activity logs for the account and all other documents showing the user’s posts
               and other Facebook activities from January 1, 2015 to present;

       (3)     All photos and videos uploaded by that user ID and all photos and videos
               uploaded by any user that have that user tagged in them January 1, 2015 to
               present;

       (4)     All profile information; News Feed information; status updates; videos,
               photographs, articles, and other items; Notes; Wall postings; friend lists, including
               the friends’ Facebook user identification numbers; groups and networks of which
               the user is a member, including the groups’ Facebook group identification
               numbers; future and past event postings; rejected “Friend” requests; comments;
               gifts; pokes; tags; and information about the user’s access and use of Facebook
               applications;

       (5)     All records or other information regarding the devices and internet browsers
               associated with, or used in connection with, that user ID, including the hardware
               model, operating system version, unique device identifiers, mobile network
               information, and user agent string;

       (6)     All other records and contents of communications and messages made or received
               by the user from January 1, 2015 to present, including all Messenger activity,
               private messages, chat history, video and voice calling history, and pending
               “Friend” requests;

       (7)     All “check ins” and other location information;

       (8)     All IP logs, including all records of the IP addresses that logged into the account;




                                                 2
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 4 of 48




       (9)    All records of the account’s usage of the “Like” feature, including all Facebook
              posts and all non-Facebook webpages and content that the user has “liked;”

       (10)   All information about the Facebook pages that the account is or was a “fan” of;

       (11)   All past and present lists of friends created by the account;

       (12)   All records of Facebook searches performed by the account from January 1, 2015
              to present;

       (13)   All information about the user’s access and use of Facebook Marketplace;

       (14)   The types of service utilized by the user;

       (15)   The length of service (including start date) and the means and source of any
              payments associated with the service (including any credit card or bank account
              number);

       (16)   All privacy settings and other account settings, including privacy settings for
              individual Facebook posts and activities, and all records showing which Facebook
              users have been blocked by the account; and,

       (17)   All records pertaining to communications between Facebook and any person
              regarding the user or the user’s Facebook account, including contacts with support
              services and records of actions taken.

Facebook is hereby ordered to disclose the above information to the Government within 7 days
of the service warrant and the PROVIDER shall send the information via facsimile or United
States mail, and where maintained in electronic form, on CD-ROM or an equivalent electronic
medium, to:


                                             Special Agent Andrew Cohen
                                             Federal Bureau of Investigation
                                             111 South Tejon Street, Suite 600
                                             Colorado Springs, CO 80903
                                             acohen@fbi.gov


II.    Information To Be Seized By The Government.

       All information described above in Section I that constitutes fruits, evidence and
instrumentalities of violations of 18 U.S.C. § 1959 (violent crime in aid of racketeering), 21
U.S.C. § 841(a)(1) (possession with the intent to distribute controlled substances), 21 U.S.C. §
846 (conspiracy to commit a drug offense), and/or 18 U.S.C. § 922(g)(1) (possession of a firearm




                                                3
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 5 of 48




and ammunition by a prohibited person), involving Ace gang members since January 1, 2015,
including, for each user ID identified in Attachment A, information pertaining to the following
matters:

           (1) The purchase, distribution, importation, manufacture, and sale of controlled
               substances;

           (2) Receipt, use, or concealment of the proceeds from the sale of controlled
               substances;

           (3) The purchase, distribution, and/or illegal possession and/or storage of firearms
               (including a firearm’s component parts) and ammunition;

           (4) Evidence (including messages and photographs) of Ace gang membership,
               affiliation, and ties;

           (5) Evidence indicating how and when the Facebook account was accessed or used,
               to determine the chronological and geographic context of account access, use, and
               events relating to the crime under investigation and to the Facebook account
               owner;

           (6) Evidence indicating the Facebook account owner’s state of mind as it relates to
               the crime under investigation; and,

           (7) The identity of the person(s) who created or used the user ID, including records
               that help reveal the whereabouts of such person(s).

         This warrant authorizes a review of electronically stored information, communications,
other records and information disclosed pursuant to this warrant in order to locate evidence,
fruits, and instrumentalities described in this warrant. The review of this electronic data may be
conducted by any government personnel assisting in the investigation, who may include, in
addition to law enforcement officers and agents, attorneys for the government, attorney support
staff, and technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of the
disclosed electronic data to the custody and control of attorneys for the government and their
support staff for their independent review.




                                                4
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 6 of 48




                                          AFFIDAVIT

I, Andrew Cohen, Special Agent with the Federal Bureau of Investigation (“FBI”) being duly
sworn, hereby depose and state that the following is true to the best of my information,
knowledge, and belief:

                      INTRODUCTION AND AGENT BACKROUND

1. I am investigative or law enforcement officer of the United States, within the meaning of
   Section 2510(7) of Title 18, United States Code, and am empowered by law to conduct
   investigations of and to make arrests for offenses enumerated in Section 2516 of Title 18,
   United States Code.

2. I am a Special Agent with the FBI, and have been since 2014. I am currently assigned to the
   Denver Division of the FBI, and specifically to the Southern Colorado Safe Streets Task
   Force.

3. I have investigated and charged multiple individuals for violations of the Controlled
   Substance Act, and I am familiar with different drugs, and the means and methods of drug
   trafficking. I investigate money laundering and drug trafficking in the normal course of my
   duties, and I am fully familiar with the facts of this case.

4. During the course of my career, I have been involved in investigations involving the internet,
   cellular telephones, and email, and I am familiar with social media networks. I also have
   investigated and charged individuals in cases involving the possession of firearms by
   prohibited persons.

5. I have also been provided training, and training materials, related to Violent Crimes in Aid of
   Racketeering (“VICAR”). See 18 U.S.C. § 1959.

                                   AFFIDAVIT PURPOSE

6. This affidavit, made pursuant to Title 18, United States Code, Sections 2703(a),
   2703(b)(1)(A) and 2703(c)(1)(A), is submitted in support of an application for a search
   warrant to search 13 Facebook (“FB”) accounts (hereinafter “Target Accounts”), listed
   below, and more fully described in Attachment A:

               1) www.facebook.com/max.esquibel1 (in the name of Aaron Hernandez,
                  belonging to Max Esquibel);

               2) www.facebook.com/mikey.gonzales.351 (Mikey Gonzales);

               3) www.facebook.com/joaquin.ayala.9465 (Joaquin Ayala);

               4) www.facebook.com/toby.candelaria.5 (Toby Candeleria);

               5) www.facebook.com/nathan.deherrera.3 (Nathan DeHerrera);




                                                5
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 7 of 48




               6) www.facebook.com/shaun.sinks.90 (Shaun Sinks);

               7) www.facebook.com/carlos.serna.56 (Carlos Serna);

               8) www.facebook.com/profile.php?id=100010402544012 (Carlos Rios);

               9) www.facebook.com/Joshua.wisthoff (Joshua Wisthoff);

               10) www.facebook.com/profile.php?id=100032816383983 (Carlos Montoya);
                   and,

               11) www.facebook.com/profile.php?id=100034866472360 (Michael P.
                   Gonzales).

7. I submit that information in the following affidavit establishes probable cause to believe that
   located within/on the above-mentioned Target Accounts, more fully described in
   Attachment A, are items described more fully in Attachment B, being evidence, fruits, and
   instrumentalities of the following offenses: (1) violent crime in aid of racketeering, in
   violation of 18 U.S.C. § 1959; (2) possession with the intent to distribute controlled
   substances, in violation of 21 U.S.C. § 841(a)(1); (3) conspiracy to commit a drug offense, in
   violation of 21 U.S.C. § 846; and/or, (4) possession of a firearm and ammunition by a
   prohibited person.

8. Because this affidavit is being submitted for the limited purpose of securing a search warrant,
   I have not included each and every fact known to me concerning this investigation. I have
   set forth only the facts that I believe are necessary to establish probable cause to believe that
   evidence, fruits, and instrumentalities of the above-mentioned offenses in paragraph 7 are
   located in/on the property described in Attachment A.

9. The facts in this affidavit come from my personal observations, my training and experience,
   and information obtained from other agents, law enforcement officials, and witnesses. More
   specifically, I have received information from Pueblo Police Department Detectives,
   Officers, and FBI Agents and Task Force Officers that have been investigating members of
   the Ace Street Gang for over a decade, and who are more familiar with the Ace Gang than I
   am. I have consulted with these individuals, and I rely on their expertise, and experience
   during this investigation.

                                 VICAR LEGAL BACKGROUND

10. I am aware that the VICAR provision at 18 U.S.C. § 1959(a) states, in pertinent part:

               Whoever, as consideration for the receipt of, or as consideration
               for a promise or agreement to pay, anything of pecuniary value
               from an enterprise engaged in racketeering activity, or for the
               purpose of gaining entrance to or maintaining or increasing
               position in an enterprise engaged in racketeering activity, murders,
               kidnaps, maims, assaults with a dangerous weapon, commits
               assault resulting in serious bodily injury upon, or threatens to



                                                 6
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 8 of 48




               commit a crime of violence against any individual in violation of
               the laws of any State or the United States, or attempts or conspires
               so to do, shall be punished [according to law].

11. I am also aware that, pursuant to 18 U.S.C. 1959(b), that: (1) “‘racketeering activity’ has the
    meaning set forth in section 1961 of this title;” and, (2) “‘enterprise’ includes any
    partnership, corporation, association, or other legal entity, and any union or group of
    individuals associated in fact although not a legal entity, which is engaged in, or the activities
    of which affect, interstate or foreign commerce.”

12. I have been advised that the elements of a VICAR violation are as follows:

               1. that the organization was a RICO (racketeer influenced and corrupt
                  organizations) enterprise,
               2. that the enterprise was engaged in racketeering activity as defined in RICO,
               3. that the defendant in question had a position in the enterprise,
               4. that the defendant attempted, conspired to commit, or committed the alleged
                  crime of violence, and
               5. that his/her general purpose in so doing was to maintain or increase his/her
                  position in the enterprise.

13. I am aware that the term “enterprise” includes “any union or group of individuals associated
    in fact although not a legal entity. 18 U.S.C. § 1959(b)(2). To prove the existence of such an
    enterprise, the Government must show an ongoing organization, formal or informal, whose
    associates function as a continuing unit. United States v. Turkette, 452 U.S. 576, 583 (1981).
    The existence of an enterprise may also be shown by evidence of a group’s strong social ties.
    See United States v. Richardson, 167 F.3d 621, 625 (D.C. Cir. 1999).

14. In addition, to prove a VICAR case, the government must demonstrate that the activities of
    an alleged RICO enterprise affected interstate or foreign commerce, even if only slightly.

                                        INVESTIGATION

                                          BACKGROUND

15. The FBI, in combination with the Pueblo Police Department (“PPD”), and Pueblo County
    Sheriff’s Office (“PCSO”), began an investigation into the Ace Street Gang in 2015 because
    of increasing violence and gang activity in the Pueblo, Colorado area.

16. To date, multiple defendants involved in the Ace Gang have been criminal charged and
    prosecuted, both in the United States District Court for the District of Colorado and in the
    10th Judicial District of Colorado (Pueblo County, Colorado).

17. The investigation into suspected VICAR violations by the members of the criminal street
    gang, the Ace Gang and it sets in the Pueblo, Colorado area included the identification of FB
    accounts of certain Ace Gang members. The FBI has had assistance of FBI TFO Jeffries, FBI




                                                  7
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 9 of 48




   TFO Mathews, and other Pueblo detectives and gang officers who specifically recognized
   gang indicia, including clothing, hand signs, and images related to the Ace Gang on
   Facebook.

            FACEBOOK EVIDENCE IS RELEVANT TO THE INVESTIGATION

18. The accounts were identified through research of various online databases, the FB search
    engine, and various other methods of online data mining. Some of the information was
    obtained through an undercover Pueblo PD account that is “friends” with some of the target
    accounts. Other information was available to the public at large without being FB “friends.”
    Each of the Target Accounts are either associated with: (1) a known Ace gang member; or,
    (2) a close friend/associate of a known Ace gang member.

19. This affidavit establishes that the holders of the Target Accounts are members or associates
    of the Ace Gang. In some instances, Ace gang membership and affiliation are apparent in
    posts that are detailed below. In other instances, I know the person to be an Ace gang
    member based on law enforcement encounters, admissions to law enforcement, and/or
    interviews with other gang members who acknowledge and identify other gang members,
    whether by their formal government name or their gang moniker.

20. Many of the people associated with the Target Accounts have been involved in a crime
    related to the rivalry between Aces and other Gangs.

21. Many of the people associated with the Target Accounts have been suspects in, or have been
    convicted of violent crimes in the past. The criminal histories of the persons associated with
    the Target Accounts is discussed below and demonstrates a history of/propensity for
    violence. See paragraphs 27 through 39.

22. As mentioned above, a VICAR case requires proof of an enterprise. This is shown by
    evidence of an ongoing organization, formal or informal, and by evidence that the various
    associates function as a continuing unit. The existence of an enterprise may also be shown
    by evidence of a group’s strong social ties.

23. A person’s FB friends may show the affiliation, as would messages and “likes” between
    members. In a VICAR case, the association of gang members and their activities together
    are important evidence of an association in fact. FB is a very common form of
    communication in 2019, generally, and routinely is used to document a person’s activities
    and affiliations.

24. Searching the Target Accounts will reveal evidence of the: (1) existence of the Ace Gang;
    (2) FB holder’s membership in and ties to the Ace Gang; (3) association among Ace Gang
    members; (4) feud with the East Side Dukes street gang in Pueblo, Colorado; (5) use of
    violence and threats of violence to promote the gang; and, (6) offenses listed in paragraph 7
    of this Affidavit.




                                                8
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 10 of 48




 25. That information is relevant to establish a VICAR violation, especially establishing a VICAR
     “enterprise.”

 26. I have further reason to believe that evidence supporting a VICAR violation and/or the
     offenses listed in paragraph 7 of this Affidavit exits in/on the Target Accounts. I have been
     told during separate debriefings with two Ace gang members facing criminal charges that FB
     messenger is commonly used to communicate. These debriefings were conducted under the
     premise the defendants would tell the truth, and I have not found reason to believe the
     defendants lied about information during these debriefings. The individuals provided the
     information in the hope of leniency in their current criminal cases, and their information
     came from first-hand observations. Some of the information they have provided has been
     corroborated through other sources, and none has proven false. These individuals have
     multiple prior felony convictions each, including convictions for some or all of the following
     types of crimes: (1) felony menacing; (2) attempted witness/victim intimidation; (3)
     possession of a controlled substance; (4) theft; (5) attempted robbery; (6) first degree trespass
     of an automobile with the intent to commit a crime; (7) first degree trespass of a dwelling; (8)
     aggravated driving with revoked license; and, (9) attempted escape from felony conviction.
     Additionally, this information has been corroborated as follows: I have searched a cellular
     telephone belonging to Jose Angel Martinez (Ace gang member), who will be discussed
     below, and found that Facebook messenger was installed on the phone and used to
     communicate with other Ace gang members, including some of those mentioned in this
     affidavit. The phone had been disconnected from internet service, so I was only able to view
     a limited portion of messages.

                  TARGET ACCOUNT HOLDERS’ CRIMINAL HISTORIES
 27. Target Account #1: associated with Maximillian Zeferino Esquibel, also known as Max,
     (date of birth 07/22/1988). Esquibel is a convicted felon and an Ace gang member. Your
     Affiant reviewed a criminal history for Esquibel, and was able to locate the following
     information. In Pueblo County Court Case 2006CR572, Esquibel plead guilty to aggravated
     robbery, a Class 3 Felony, and was sentenced to twelve years in the Colorado Department of
     Corrections. This sentence was later suspended on a condition that Esquibel complete five
     years in the Youthful Offender System. Esquibel also has a pending firearms case in the
     United States District Court for the District of Colorado: United States v. Esquibel, 19-cr-
     00376-RBJ. Esquibel is the likely user of the following Target Account:
     www.facebook.com/max.esquibel1.

 28. Target Account #2: associated with Michael A. Gonzales, also known as Mikey, Miko,
     Meekz, and OG (date of birth 08/12/1984). Gonzales is a convicted felon and an Ace gang
     member. Your Affiant reviewed a criminal history for Gonzales and was able to locate the
     following information related to his felony convictions, all in Pueblo County Court. In
     2006CR915, Gonzales pled guilty to attempted robbery, a Class 5 Felony, was and sentenced
     to 18 months in the Colorado Department of Corrections. In 2008CR24, Gonzales pled
     guilty to felony menacing with a weapon, a Class 5 Felony, and was sentenced to two years
     in the Colorado Department of Corrections, concurrent with 2006CR915. In 2014CR609,
     Gonzales again pled guilty to felony menacing with a weapon, a Class 6 Felony, and was
     sentenced to 18 months in the Colorado Department of Corrections. Although not convicted,




                                                  9
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 11 of 48




    Gonzales has been arrested for 2nd Degree Murder in 2006CR916, and 1st Degree Murder in
    2005CR1458. Gonzales is the likely user of the following Target Account:
    www.facebook.com/mikey.gonzales.351.


 29. Target Account #3: associated with Joaquin Ayala, also known as Little Joaquin (date of
     birth 01/27/1985). Ayala is an Ace Gang member. Your Affiant reviewed a criminal history
     for Ayala, and did not find any felony convictions. Ayala is the likely user of the following
     Target Account: www.facebook.com/joaquin.ayala.9465.

 30. Target Account #4: associated with Tobias Candeleria, also known as Toby (date of birth
     10/16/1982). Candelaria is a convicted felon and an Ace Gang member. Your Affiant
     reviewed a criminal history for Candeleria related to his felony convictions, and was able to
     locate the following information. All cases are in Pueblo County unless otherwise noted. In
     1999CR1191, Candeleria pled guilty to 2nd Degree Burglary, and was sentenced to 12 years
     in the Colorado Department of Corrections, which was suspended upon six years successful
     completion of Department of Youth Offender System. In 2014CR607, he pled guilty to
     criminal impersonation, a Class 6 Felony, and he was sentenced to 15 months in the
     Colorado Department of Corrections. In El Paso County case 2015CR5659, Candelaria pled
     guilty to possession of a controlled substance, a Class 4 Drug Felony, and was sentenced to
     two years in the Colorado Department of Corrections. He has an open Pueblo County Case
     2018CR1653 for possession of a controlled substance, Alamosa County Case 2019CR233 for
     resisting arrest and vehicular eluding, and Adams County Case 2019CR2669 for 2nd Degree
     Assault causing serious bodily injury. Candeleria is the likely user of the following Target
     Account: www.facebook.com/toby.candelaria.5.

 31. Target Account #5: associated with Nathan DeHerrera, also known as Nate Dog (Date of
     Birth 03/17/1981). DeHerrera is a five time convicted felon and Ace Gang member. Your
     Affiant has reviewed a criminal history for DeHerrera related to his felony convictions, and
     learned the following information. All cases are in Pueblo County unless otherwise noted. In
     2003CR2019, DeHerrera pled guilty to 2nd Degree Assault causing serious bodily injury, a
     Class 5 Felony, and was sentenced to 18 months probation, which was ultimately revoked
     and he was sentenced to one year in the Colorado Department of Corrections. In 2012CR15,
     he pled guilty to 1st Degree Trespass, a Class 5 Felony, and was sentenced to three years
     probation, which was revoked, and ultimately sentenced to two years in the Colorado
     Department of Corrections. In 2013CR179, he pled guilty to vehicular assault, a Class 5
     Felony, and was sentenced to four years in the Colorado Department of Corrections. In
     2013CR1820, he pled guilty to possession of a controlled substance, a Class 4 Drug Felony,
     and was sentenced to one year in the Colorado Department of Corrections, concurrent with
     2012CR15 and 2013CR179. In Adams County Case 2013CR3169, DeHerrera pled guilty to
     Escape, a Class 5 Felony, and was sentenced to one year in the Colorado Department of
     Corrections. DeHerrera is the likely user of the following Target Account:
     www.facebook.com/nathan.deherrera.3.

 32. Target Account #6: associated with Shaun Sinks (Date of Birth 04/23/1977). Sinks is an
     Ace Gang member. Your Affiant has reviewed a criminal history for Sinks, and was unable




                                                10
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 12 of 48




    to locate any felony convictions. Sinks is the likely user of the following Target Account:
    www.facebook.com/shaun.sinks.90.

 33. Target Account #7: associated with Carlos Serna (Date of Birth 09/19/1981). Serna is an
     Ace Gang member. Your Affiant has reviewed a criminal history for Serna, and was unable
     to locate any felony convictions. Serna is the likely user of the following Target Account:
     www.facebook.com/carlos.serna.56.

 34. Target Account #8: associated with Carlos Rios, Jr. (date of birth 11/07/1980). Rios, Jr. is a
     documented Ace Gang member. Your Affiant has reviewed a criminal history related to
     Rios, and learned Rios has not been convicted of a felony, although he has been arrested
     multiple times in the past for felony charges. Rios is the likely user of the following Target
     Account: www.facebook.com/profile.php?id=100010402544012.

 35. Target Account #9: associated with Joshua Wisthoff (date of birth 04/22/1986). Wisthoff is
     a documented Ace Gang member and close associate of other Ace Gang members mentioned
     in this affidavit. Your Affiant has reviewed a criminal history related to Wisthoff’s felony
     convictions, and learned the following information. All cases are in Pueblo County unless
     otherwise noted. In 2017CR1174, he plead guilty to 2nd Degree Burglary, a class 5 Felony,
     and was sentenced to two years probation, which was revoked and then sentenced to three
     years in the Colorado Department of Corrections. In 2017CR1825, he pled guilty to identity
     theft, a Class 5 Felony, and was sentenced to a two year deferred sentence, which was later
     revoked and sentenced to three years in the Colorado Department of Corrections. In
     2018CR653, he pled guilty to 2nd Degree Burglary, and Class 4 Felony, and was sentenced to
     six years in the Colorado Department of Corrections. Wisthoff has an active Failure to
     Appear arrest warrant from El Paso County Case 2017M288 for prohibited use of a weapon.
     Wisthoff is the likely user of the following Target Account:
     www.facebook.com/Joshua.wisthoff.

 36. Target Account #10: associated with Carlos Montoya, also known as Fat Man (Date of Birth
     12/04/1973). Montoya is a documented Ace Gang member and a convicted felon. Your
     Affiant has reviewed a criminal history related to Montoya and learned the following
     information related to his felony convictions. All cases are in Pueblo County unless
     otherwise noted. In 1999CR1446, Montoya pled guilty to Menacing, a Class 5 Felony, and
     was sentenced to two years of probation, which was revoked and ultimately sentenced to 90
     days jail. In 2004CR1621, he was convicted by a jury for 2nd Degree Assault with a weapon
     causing injury, a Class 4 Felony, and was sentenced to five years in the Colorado Department
     of Corrections. In 2015CR976, he pled guilty to possession of a controlled substance, a Drug
     Felony Class 4, and was sentenced to 18 months in the Colorado Department of Corrections.
     He has an open case, 2019CR1271 for 1st Degree Burglary, and open case 2019CR1392, for
     3rd degree Assault. Montoya is the likely user of the following Target Account:
     www.facebook.com/profile.php?id=100032816383983.


 37. Target Account #11: associated with Michael P. Gonzales, also known as Yeska (Date of
     Birth 05/07/1981). Gonzales is a documented Ace Gang member and a convicted felon.
     Your Affiant has reviewed a criminal history for Gonzales, and learned the following




                                                 11
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 13 of 48




    information related to his felony convictions. All cases are in Pueblo County unless
    otherwise noted. In 2005CR1284, he pled guilty to criminal mischief, a Class 4 Felony, and
    was sentenced to one year probation, which was revoked and later sentenced to two years in
    the Colorado Department of Corrections. In 2014CR497, he pled guilty to a controlled
    substance conspiracy, a Drug Felony Class 2, and was sentenced to six years in the Colorado
    Department of Corrections. In 2014CR1908, he pled guilty to another controlled substance
    violation, possession, a Drug Felony Class 2, and was sentenced to six years in the Colorado
    Department of Corrections, concurrent with 2014CR497. He has an active arrest warrant for
    failure to appear in 2018CR2616, for 3rd Degree Assault. Gonzales is the likely user of the
    following Target Account: www.facebook.com/profile.php?id=100034866472360.

                                     THE ACE STREET GANG

 38. The following information is based on gang investigations compiled over time and made
     available to your Affiant and other law enforcement officers.

 39. The information is also complied from interviews conducted with known Ace Gang
     Members, or those with vast knowledge of the Ace gang through narcotics transactions, or
     other close dealings with Ace gang members.

 40. Your Affiant has participated in, and has been debriefed on the following: (A) way(s) the
     Ace gang operates; (B) members of the gang; and, (C) violent acts committed by and in
     furtherance of the gang.

 41. Gang Membership Purpose and History. Through information provided to me by FBI
     TFO Mathews and FBI TFO Jeffries, my own training and experience, and information
     provided to law enforcement during the interviews of Ace gang members, I have learned the
     purpose of the Ace gang, and membership in the Ace Gang, includes, but is not limited to,
     the following:

                1. To enrich the members and associates of the enterprise through, among other
                   things, murder, and the distribution of narcotics;
                2. To provide physical protection of the Gang and its members;
                3. Preserve and protect the power, territory, and profits of the gang by violence,
                   intimidation, and murder;
                4. Promote and enhance the gang (and its members) activities; and,
                5. Promote and maintain fear of the gang through violence and threats of
                   violence.

 42. The Ace gang, also referred to as the Latin Ace Gang and Looney Ace Crips, is a criminal
     organization with a local presence in Pueblo, Colorado. The gang originated in Pueblo,
     Colorado in the mid 1990s. What started with only a few key founders has evolved into over
     300 documented Ace gang members.

 43. As a criminal enterprise organization, the Ace gang is violent gang involved in criminal
     activities including, but not limited to: (A) threats; (B) witness intimidation; (C) distribution




                                                  12
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 14 of 48




     of illegal narcotics (namely heroin and methamphetamine); (D) aggravated assault; (E)
     murder; (F) attempted murder; and, (G) drive-by shootings.

 44. Recruitment. Ace Gang members are recruited, often as juveniles, and remain a member of
     the organization throughout their adult lives. Adult members often times will direct juveniles
     to commit crimes in furtherance of the Ace gang because of more lenient sentencing in the
     judicial system and to shield their personal involvement and culpability in violent crimes.

 45. Ace gang members are generally recruited from the Pueblo, Colorado area, and some
     individuals are recruited as young as elementary school and are referred to as “Baby Aces.”

 46. Once identified as a perspective Ace member, the regulations and rules of being an Ace are
     taught by members with time and experience in the gang. There are certain members of the
     Ace gang that can ultimately “bless,” or allow a member to be initiated. This normally
     occurs through a violent “jump in.” A “jump in” is a practice in which current gang
     members fight/beat up a recruit/prospective gang member. The “jump in” usually lasts for
     135 seconds, which is significant. The numbers 1-3-5 numerically correspond to letters in
     the alphabet of “Ace,” i.e., “A” is the first (1) letter in the alphabet, “C” is the third (3) letter
     in the alphabet, and “C” is the fifth (5) letter in the alphabet.

 47. New members are “indoctrinated” into Ace rules that include, among other things, not
     cooperating with law enforcement. Refusal to abide by the rules and expectations often
     result in a “violation,” which include punishments such as beatings. Ace Gang Members are
     expected to come to the aid of fellow gang members whenever members or associates are
     involved in physical altercations or have been “disrespected” by others outside of the
     organization, including rival gangs.

 48. Membership Identification. Ace gang members have traditionally been identifiable by
     wearing clothing associated with Los Angeles (California) sports teams because of the “LA”
     designation. As such, symbolism has played a part in the gang’s culture.

 49. Ace gang members have been identifiable by wearing or displaying items with the “spade”
     symbol, or the Ace of Spades playing card. The below images were obtained during this
     investigation surrounding the Ace Gang. Known Ace gang members have also been
     contacted by law enforcement and observed wearing Oakland A’s hats and clothing.




                                                    13
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 15 of 48




 50. Rivalries. The Ace Gang has a rivalry with multiple gangs, including the East Side Duke
     Gang (“ESDG”), Bessemer Spruce Locos, and other gangs in Pueblo, Colorado.

 51. Your Affiant has been witness to graffiti within Pueblo, Colorado in which markings made
     by ESDG were crossed out, and new markings by the Ace gang were made (or vice versa).
     Street gang members will often use graffiti as a means to identify themselves both
     individually and as an organization using spray paint to vandalize and deface locations within
     their own “territory” and the territory of their rival street gangs as a show of dominance and
     disrespect.

 52. Image A, shown below, depicts graffiti located in Pueblo, Colorado on a privacy fence. The
     letters “SUR,” meaning “Sureno,” are crossed out as a sign of disrespect to the Sureno gang.
     Also visible to the right of the crossed out “SUR” are the letters “ACE.” Based on my
     training and experience, the most likely scenario surrounding this image would be Sureno
     gang members originally “tagged,” or marked this fence to show their territory. An Ace
     Gang member(s) then crossed out the “SUR,” and added “ACE” to indicate who showed the
     disrespect.




                                                14
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 16 of 48




                                              [Image A]

 53. As part of my training, experience, interviews with gang members, and discussions with
     other law enforcement officers, your Affiant has become familiar with slang gang
     terminology, and the meaning of other graffiti markings. In Image B, depicted below,
     “DBK” stands for “Duke Boy Killa” and “SK” for “Skrap Killa.” Skrap is a derogatory term
     for the Sureno gang. Also visible is an “x” inside the “D” and “S” as a sign of disrespect.
     Based on your Affiant’s training and experience and knowledge that all three gangs are rival
     gangs, your Affiant believes an Ace gang member would be the most likely person
     responsible for this graffiti. Image B tends to show the rivalry between the Ace Gang and
     East Side Duke Gang.




                                                15
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 17 of 48




                                              [Image B]

 54. Image C, depicted below, shows the letters “LA”, for Latin Ace, and the Roman Numerals I,
     III, V, synonymous for the numbers 1, 3, and 5 correspond to the letters of the alphabet, A,
     C, and E. In this particular graffiti, several Ace gang members, included an Ace gang
     member identified as Leo Montoya, were contacted related to the graffiti, and documented in
     PPD Case 12-22689. Montoya is currently in jail on a murder conviction in Pueblo County
     Case 2016CR2552, where he was sentenced to 23 years Department of Corrections.




                                             [Image C]




                                                16
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 18 of 48




 55. Tensions between the Ace gang and other gangs have existed over the past several decades
     with periods of decline and periods of increased violent altercations. Instances of violent
     alternations have been increasing over the past several years, and violent acts such as
     homicides, drive-by shootings, attempted homicides, assaults, and other acts have occurred.

 56. Advertising Gang Membership on Facebook. Investigators have also discovered that Ace
     gang members use social media, including Facebook, to advertise their association and
     membership. Through social media platforms, Ace gang members post and exchange
     communication to expand their reputation within the gang.

 57. Graffiti has also been virtually posted on Facebook, likely as a means to disrespect other
     gangs. In Image D, posted on or about December 27, 2017, a Facebook post from the page
     of www.facebook.com/toby.candelaria.5 (Target Account #4), with the profile name listed as
     Toby Candelaria, shows his Ace Gang membership with the “LA” symbol, and the “Spade”
     symbol. I recognized the photos posted on this page as Toby, or Tobias, Candelaria, based
     on prior booking photographs. Candeleria has been a suspect in at least two homicide
     investigations in Pueblo, CO, documented in PPD Reports 18-27129, and 99-18125,
     occurring on December 18, 2018, and August 7, 1999 respectively.




                                            [Image D]

 58. In Image E, also from the account of Toby Candelaria (Target Account #4), in the lower right
     hand corner, the individual pictured is making a “Spade” sign, a common hand signal used
     by the Ace Gang. The individual in the middle of the photo, with two fingers up, is making




                                                17
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 19 of 48




    an upside down “A,” also commonly used by the Ace Gang. This post was made on or about
    January 24, 2018.




                                              [Image E]

 59. The date of these posts are also significant, because it shows a continuing existence of the
     Ace Gang in Pueblo, and bolsters probable cause that evidence, fruits, and instrumentalities
     of VICAR violations along with the offenses stated in paragraph 7 of this Affidavit will exist
     from January 1, 2015 to present and be located within/on the Target Accounts.

 60. Pueblo Shootings. During 2018 and 2019, the PPD responded to multiple shootings within
     Pueblo, Colorado. Multiple shell casings were recovered by PPD in various calibers,
     including 9mm, .45, .223, and 7.62. These shootings have mostly remained unsolved, for a
     host of reasons, including uncooperative witnesses, and ongoing gang retaliation shootings
     that over-task a smaller Police Department such as PPD.

 61. Furthermore, some shootings, because they are gang related, are not reported to Police when
     they happen, if ever. Your Affiant has observed some Police reports in which citizens have
     found shell casings, and report them to Police sometime after a shooting occurred. As such,
     it is also likely that investigators could learn of crimes that were committed yet unknown to
     law enforcement from the requested Facebook information.

 62. Some, but not all, of these shootings will be included in this affidavit, as they demonstrate
     the rivalry between the Ace gang and other gangs, demonstrates the gang’s propensity for
     violence, and suggests there reasonably could be images and discussion related to the




                                                  18
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 20 of 48




    existence of the weapons and motive for some of these violent crimes within the requested
    Facebook data. Specifically, drive-by shootings require coordination and communication
    between members prior to their occurrence. It is reasonable that Facebook messenger, which
    is believed to be a secure form of communication and used by Ace gang members (See
    paragraph 26), could be used to discuss the targets, meeting locations, and roles of co-
    conspirators.

 63. I have not purposely excluded shootings that would be exculpatory in nature, and this
     affidavit is not intended to portray that the individuals associated with these Target Accounts
     committed all, some, or any of the shootings themselves. I submit that the individuals
     associated with the Target Accounts do however, have Ace gang affiliation and would
     reasonably have discussed some of the violent crime in Pueblo involving Ace gang members,
     particularly in light of an established rivalry between the Ace gang and other gangs in
     Pueblo, Colorado.

 64. As will be discussed below, the pattern of shootings indicate gang involvement, and gang
     retaliation for prior shootings. Furthermore, it appears that the shootings are between East
     Side Duke and Ace Gang members.

 65. 2014 Shootings. Your Affiant has obtained, and read a Police report from PPD Case 14-
     006515, in which the PPD responded to a drive by shooting on April 11, 2014, at a residence
     on 311 E Northern Ave. Inside the residence was an individual identified as S.G., a
     documented Bessemer Spruce Loco (“BSL”) gang member. As mentioned above, the BSL
     gang is a rival gang of the Aces. See Paragraph 52. PPD Officers collected 14 spent 7.62x39
     shell casings from the scene.

 66. Additional violent instances occurred between April 11, 2014 and April 19, 2014, which are
     documented in PPD Cases 14-006569, 14-006603, and 14-006624, and 14-006739. The
     information is voluminous, and is not included in this affidavit. By way of background, and
     only in summary, your Affiant learned from the Police Reports that the incidents included
     shootings and a residential arson.

 67. Investigators learned the rash of violence was between the Little Ace (Ace) Gang, and the
     Bessemer Spruce Locos (“BSL”), and was spurred by a physical confrontation between
     members of the rival gangs.

 68. Your Affiant has obtained, and read a Police report from PPD Case 14-006569, in which the
     PPD was investigating the rash of gang related violence. Forensic analysis from shell
     casings recovered during the aforementioned shootings was conducted, and investigators
     learned that the same weapons, an in particular a 7.62 caliber rifle, were being used in
     multiple shootings.

 69. Although years have passed since this incident, information obtained during that
     investigation by PPD is relevant to this investigation, and tends to support that the weapons
     used in the aforementioned shootings have existed for years, and also that the Ace gang has
     maintained control over these weapons for at least that same time period.




                                                 19
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 21 of 48




 70. Not all the information from the Police report is included in this affidavit. A witness, N.C.,
     stated that Max Esquibel (Target Account #1), Robert (last name unknown), or Mikey
     Gonzales (Target Account #2) were in possession of a SKS rifle, which fires 7.62 caliber
     rounds. Max, Mikey Gonzales and Robert are both documented Ace Gang Members. See
     Paragraphs 27 & 28.

 71. N.C. was shown a photograph of a SKS rifle, and positively identified that type of rifle as the
     type of rifle that Esquibel and other Aces have.

 72. On April 19, 2014, in PPD Case 14-006739, the PPD Special Weapons and Tactics
     (“SWAT”) team executed a warrant at Esquibel’s previous residence, located on 12th St. in
     Pueblo, Colorado. The PPD recovered, among other things, an AK47 style rifle, a magazine
     for the rifle, and a cellular telephone. This AK-47 fires 7.62 caliber rounds. A more recent
     search warrant was conducted at Esquibel’s current residence during which firearms and
     ammunition were recovered, which will be discussed below in more detail. See paragraphs
     101 & 102.

 73. January 9, 2018 Shooting. In PPD Case 18-000665, a residence on E. 16th Street in Pueblo,
     Colorado was the target in a drive-by shooting.

 74. 9mm shell casings were recovered at the scene, and an eyewitness saw a red car leave the
     scene. Inside the residence was an individual identified as N.D., who is a confirmed East
     Side Duke Gang member (the East Side Dukes are rivals of the Ace Gang). No injuries were
     reported and the firearm used in this shooting was used in other shootings discussed below.
     See paragraph 81.

 75. A shell casing from this incident was sent to the Colorado Bureau of Investigation (“CBI”)
     for a forensic analysis.

 76. January 12, 2018 Shooting. In PPD Case 18-001016, a residence on Baltimore Avenue in
     Pueblo, Colorado was the target in a drive-by shooting.

 77. 9mm and 7.62x39 shell casings were recovered at the scene. Your Affiant knows that the
     7.62x39 cartridge is consistent with the type of cartridge utilized in Russian AK-47 and SKS
     rifles. These specific types of rifles will be discussed in more detail below.

 78. The owner of the residence is Lucy Esquibel. In January of 2019, a permanent, non-expiring
     protective restraining order was placed against Maximillian Esquibel, in which Lucy
     Esquibel was the protected party. At this time, Your Affiant does not have the details of that
     restraining order. No injuries were reported during this shooting.

 79. Shell casings from this incident were sent to the Colorado Bureau of Investigation (“CBI”)
     for a forensic analysis. Your Affiant received and reviewed CBI’s report regarding the shell
     casing found, and learned it was associated with the 9mm shell casing recovered on January
     9, 2018. See Paragraphs 73 through 75.




                                                 20
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 22 of 48




 80. April 3, 2018 Shooting. In PPD Case 18-007209, a residence on E. Mesa in Pueblo,
     Colorado was the target in a drive-by shooting.

 81. 7.62x39 shells casings were recovered at the scene. The residence belongs to an individual
     identified as J.V. J.V. is the mother to several males that are documented East Side Duke
     gang members.

 82. During the shooting, J.V. suffered serious bodily injury, specifically, a gunshot wound to her
     hand.

 83. Shell casings from this incident were sent to the Colorado Bureau of Investigation (“CBI”)
     for a forensic analysis. Your Affiant received and reviewed CBI’s report regarding the shell
     casing found, and learned it was associated with the 7.62x39 casing recovered in the January
     12, 2018 shooting. See Paragraphs 76 through 79.

 84. April 22, 2018 Shooting. In PPD Case 18-008676, PPD responded to the 1300 block of E.
     3rd on another report of a drive-by shooting.

 85. 7.62x39 shell casings and .380 shell casings were recovered at the scene. PPD obtained
     witness statements that indicated the gunfire had distinctly different sounds, and was
     supportive of different calibers weapons being involved.

 86. A vehicle, parked in the vicinity of 1337 E. 3rd was found to have two holes, consistent with
     that caused by a bullet. Additionally, a resident at 1339 E. 3rd found multiple holes in the
     front of the house, consistent with that caused by a bullet.

 87. No injuries were reported during this incident.

 88. Shell casings from this incident were sent to the Colorado Bureau of Investigation (“CBI”)
     for a forensic analysis. Your Affiant received and reviewed CBI’s report regarding the shell
     casing found, and learned it was associated with the 7.62 casing recovered on the January 12,
     2018, and the April 3, 2018 shooting. See Paragraphs 76 through 79 and Paragraphs 80
     through 83.

 89. March 15, 2019 Shooting. In PPD Case 19-00538, PPD observed a 2001 Honda Civic
     without any visible license plates parked on the side of the road in the area of 900 block of E.
     B St. Officers approached the vehicle, and made several observations from the exterior of
     the vehicle.

 90. The driver’s window was broken, the interior appeared to be partially taken apart, the sunroof
     was broken, and the ignition was “punched.” Your Affiant knows from training and
     experience that early 2000 model Honda vehicles are frequently stolen in Pueblo, Colorado
     and other areas, and that this vehicle was likely stolen. The responding PPD Officer also
     documented such within his report.




                                                 21
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 23 of 48




 91. The PPD Officer located a 7.62x39 shell casing while inspecting the vehicle identification
     number. The Officer noted a distinct mark on the primer of the casing, indicated the bullet
     had been fired. Your Affiant knows from training and experience that vehicles are often
     times stolen and used in the commission of crimes, such as drive by shootings, in order to
     conceal the identities of the shooters from law enforcement.

 92. Although no suspect was identified in the above auto theft and your affiant cannot directly
     link the stolen vehicle, or the shell casing, to the Ace gang, it is not unreasonable, given the
     pattern and history of the Ace gang’s use of 7.62x39 ammunition in the Pueblo area, that the
     Ace gang had involvement with the vehicle.

 93. Search Warrant Execution at Martinez’s Residence (August 5, 2019). On or about
     August 5, 2019, the FBI executed a search warrant, lawfully obtained in the 4th Judicial
     District of Colorado, at the residence of Jose Angel Martinez (05/19/1992). Martinez has
     been convicted on multiple felonies, and is a documented Ace Gang member within the PPD
     computer system. During a Mirandized interview with FBI Agents, also on August 5, 2019,
     Martinez declared he was an Ace gang member, although he was trying to get out of the gang
     life. Martinez estimated that there are approximately 120 other active members of the Ace
     Gang.

 94. In summary, the FBI recovered over 1 kilogram of heroin, scales, drug distribution
     paraphernalia, eight ounces of cocaine, $35,900 in cash, and approximately eight firearms,
     including high power rifles. Some of these rifles were later linked by CBI forensic analysis
     to shootings that occurred in both Colorado Springs, Colorado, and Pueblo, Colorado.
     Martinez was subsequently arrested, indicted in the United States District Court for the
     District of Colorado for gun and drug crimes and remains in custody of the United States
     Marshals. See United States v. Martinez, case no. 19-cr-00377-RM.

 95. Consent Search of Martinez’s Cell Phone. Martinez consented, both orally and written, to
     allow investigators to search his cellular telephone. On that phone, investigators found that
     Martinez in fact had a Facebook account, and an application separately installed to utilize the
     messaging feature within Facebook.

 96. Investigators were able to view some messages between Martinez and others. Not all of the
     messages were available, because the phone was placed into a mode that no longer connects
     it to the internet or cellular signal. As such, the only messages available for review were
     ones that had been stored in the phones memory.

 97. I found Facebook messages between Martinez and Paul Carbajal (East Side Duke Gang
     member) Felicia Carbajal (Mother to Ace gang member Jose Angel Martinez), Carlos Serna
     (Target Account #7), and Joaquin Ayala (Target Account #3). Some of these messages
     appear to be innocent and non-criminal in nature, however, I was only able to view a limited
     amount of the messages, and photos that had been sent between accounts were not visible.

 98. On June 2, 2019, Carlos Serna (Target Account #7) asks Martinez: “Fam ask that guy
     lastnight about the gun please.” I know that Ace gang members often times refer to each
     other as “Fam.” Furthermore, although there is little content associated with that message, I



                                                  22
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 24 of 48




    did not find any evidence that Martinez was involved in hunting, target practice, or other
    lawful uses of a firearm. It is reasonable to believe that the “gun” mentioned on June 2,
    2019, was used in some illegal activity.

 99. On July 21, 2018, Joaquin Ayala (Target Account #3) states “Im on my way Fam ♠♠♠♠♠.” I
     submit the use of the word “Fam” is short for “family” and used in the Ace gang culture as
     well as is the use of the Ace of Spade symbol.

100. The existence of messages on Facebook between Martinez and several of the people listed in
     this affidavit supports the fact that Ace gang members use Facebook messenger to
     communicate and increases the likelihood that information requested in Attachment B will
     be present within/on the property described in Attachment A.

101. Search Warrant Execution At Esquibel’s Residence (August 9, 2019). On August 9,
     2019, the FBI applied for and was granted a federal search warrant for Maximillian Zeferino
     Esquibel’s (Target Account #1) residence. The warrant authorized the seizure, among other
     things of firearms and ammunition. In summary, investigators located approximately four
     firearms, including an AR15 style rifle. Ammunition and other accessories, such as
     additional magazines, were located within the residence.

102. Esquibel is a convicted felon, and is prohibited from the possession of firearms and
     ammunition. He was arrested, and has been indicted in the United States District Court for
     the District of Colorado related to violations of 18 U.S.C. § 922(g)(1). See United States v.
     Esquibel, case no. 19-cr-00376-RBJ. Esquibel was released on a personal recognizance bond
     pending additional court proceedings.

103. Also found within Esquibel’s residence was indicia of his membership to the Ace Gang,
     including a vast collection of hats known to be associated with the Ace gang. See Paragraph
     49. Other individuals mentioned in this affidavit are seen in Facebook postings wearing the
     same or similar hats. See paragraphs 113 & 131. A photograph of these hats is included
     below.




                                            [Image F]




                                                23
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 25 of 48




104. Esquibel had a tattoo placed on the left side of his neck, which is also indicia of his Ace gang
     membership (See Image G below, Booking Photograph from on or about August 10, 2019). I
     know that individuals often post and send pictures of their tattoos to friends and associates,
     which would be relevant to establishing the Ace Gang, and identifying possible co-
     conspirators.




                                           [Image G]

105. Wage Information / Earnings. As part of the captioned investigation, State of Colorado
     wages were requested for over 30 Ace Gang Members. These members were more so
     selected at random from a list, and are not necessarily the ones listed in this affidavit. As a
     result of that inquiry, investigators found that less than 10% of the individuals appear to have
     legitimate employment. It is possible that an individual maintains employment, whether self-
     employment, or as a 1099 employee, and does not have wages reported to the State.

106. I do not rely on the lack of wage reporting to the State of Colorado as probable cause for any
     specific crime. It is reasonable, however, that in combination with my knowledge of
     historical and pending narcotics investigations, that many of the Ace gang members use the
     proceeds of illegal drug distribution to support their illicit activities and lifestyles.

107. Recent Intelligence From Target Accounts. While reviewing the Target Accounts on or
     about October 15, 2019, I learned the following information.

108. Regarding Target Account #1, www.facebook.com/max.esquibel1, associated with
     Maximillian Zeferino Esquibel, I learned the following open information from the
     perspective of any Facebook user. The profile name of this account is listed as “Aaron
     Hernandez.” However, the Facebook identifier is listed in the name of “Max Esquibel.” I
     submit that Esquibel reasonably changed the vanity (or profile) name to help conceal his
     account from law enforcement, in light of his recent arrest in August of 2019.

109. I am familiar with Ace gang member Esquibel, as he is mentioned above in this affidavit.
     Furthermore, the photos associated with this account are of the individual I recognize as
     Maximillian Zeferino Esquibel, based on personal interactions with him and prior booking
     photos. Esquibel has distinctive tattoos, such as a “A” on his neck, and a pistol on one of his




                                                 24
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 26 of 48




    hands. Esquibel is pictured in several photos on the account, wearing an “Oakland A’s” hat
    (Images H, I).




                                           [Image H]




                                           [Image I]




                                               25
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 27 of 48




110. Esquibel has over 1,900 “friends” on Facebook, including multiple Ace Gang members, and
     others listed in this affidavit, including, but not limited to, Carlos Rios, Jr. (Target Account
     #8), Nathan DeHerrera (Target Account #5), Michael A. Gonzales (Target Account #2),
     Joaquin Ayala (Target Account #3), Shaun Sinks (Target Account #6), Mark Ruybal, and
     Isaac “Zeke” Chavez, all documented Ace gang members. It is reasonable that Esquibel’s
     account will contain additional photos constituting evidence of his gang membership, and
     because of his vast Facebook friend network, and the ability to easily communicate, will
     contain communication between himself and other Ace Gang members.

111. Regarding Target Account #2, www.facebook.com/mikey.gonzales.351, associated with
     Michael A. Gonzales, I found open information from the perspective of any Facebook user,
     which was open to the general public. The profile name of this account is listed as Mikey
     Gonzales, and I recognize the individual pictured in the photos as Ace Gang Member
     Michael A. Gonzales based on prior booking photos. Within the account, I found numerous
     references to the Ace Gang, and photos of Gonzales in Ace related clothing.




                                            [Image J]

112. On or about September 17, 2019, Gonzales made a post that elicited several comments from
     his Facebook friends. I was unable to see how many friends Gonzales had as a public
     Facebook user. The comments in this post, shown above, have several references to the Ace
     Street Gang. A user named Augustine Salazar commented “True my Ace (shown as an Ace
     of spades).” Another user, Choch Sotelo, posted “That’s 135% (Ace Symbol) facts.” As
     mentioned above, members of the Ace Gang often use the Ace of Spades symbol to represent
     membership to the gang, and the numbers “135,” which numerically correspond to the letters
     “A-C-E” in the alphabet.




                                                  26
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 28 of 48




113. On or about March 27, 2019, Gonzales posted a photo of himself wearing a “LA” branded
     hat (Image J). Augustine Salazar and Joaquin Ayala (Target Account #3) both commented
     with “ACE” related responses.




                                          [Image K]

114. Michael A. Gonzales has a lengthy history with PPD. For example, in 2014, Gonzales was
     arrested in PPD case 14-5872 for menacing and domestic violence, which listed his girlfriend
     as a victim. During that incident, Gonzales told the victim “You’re dead bitch” and “I’m
     going to kill you tonight.” Gonzales discharged a firearm inside a residence that evening,
     and pressed the firearm hard enough into the victim’s chin to leave a bruise. Gonzales
     ultimately pled guilty to felony menacing with a weapon, a Class 6 Felony, in Pueblo County
     Court Case 14CR609, and was sentenced to 18 months in the Colorado Department of
     Corrections.

115. Regarding Target Account #3, www.facebook.com/joaquin.ayala.9465, associated with
     Joaquin Ayala, I found open information from the perspective of any Facebook user, which
     was open to the general public. The profile name of this account is listed as Joaquin Ayala,
     and I recognize the individual pictured in the photos as Ace Gang Member Joaquin Ayala
     based on prior booking photos. Within the account, I found numerous references to the Ace
     gang and photos of Gonzales in Ace related clothing.

116. In a post on or about June 16, 2019, Ayala posted a photo depicting an “Ace” playing card
     hanging from the rear view mirror of a vehicle. See Image K below. I submit that Ayala is




                                                27
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 29 of 48




    advertising his association to the Ace gang by hanging this card in his vehicle. As mentioned
    above, investigators have seen these playing cards hanging from mirrors in multiple Ace
    gang member’s vehicles. The reasoning and purpose behind these is unknown, and it is
    reasonable that some discussion related to those playing cards could be present within the
    information requested in Attachment B.




                                             [Image L]

117. On or about June 8, 2019, Ayala posted a video of (presumably) his family playing cards.
     Within the comments, Charles Chantay Chavez posts “Much love my ACE.” Again, this
     comment continues to solidify Ayala’s role in the Ace Gang.




                                               28
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 30 of 48




                                           [Image M]
118. Regarding Target Account #5, www.facebook.com/nathan.deherrera.3, associated with
     Nathan DeHerrera, I found open information from the perspective of any Facebook user,
     which was open to the general public. The profile name of this account is listed as Nathan
     DeHerrera and I recognize the individual pictured in the photos as Ace Gang Member Nathan
     DeHerrera based on prior booking photos. Within the account, I found references to the Ace
     gang, particularly in the comments of photos posted by DeHerrera.

119. On or about November 18, 2017, DeHerrera posted a photo of himself, and two other
     individuals. DeHerrera is depicted in the bottom left of the photograph. One of the
     individuals is displaying a hand sign, meant to be an “A” for Ace. In the comments, of the
     photo, Joaquin Ayala (Target Account #3) posted a comment “Much love from you boy 100
     (Ace Symbol).”




                                               29
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 31 of 48




                                          [Image N]

120. I was not able to see how many friends DeHerrera has because of his security settings.

121. On 11/5/2013, in PPD Case 13-21545, DeHerrera was arrested for possession of heroin and
     methamphetamine. He was with Tobias Candeleria (Target Account #4) at the time. This is
     included to reference a time span of DeHerrera’s criminal activity and association with other
     Ace Gang members. DeHerrera currently resides in Pueblo, Colorado, where his residence
     has been surveilled as part of this investigation. During physical surveillance, investigators
     have seen suspicious activity, which based on my training and experience, is indicative of
     illegal narcotics trafficking. Furthermore, in the fall of 2019, another Ace gang member,
     Isaac Chavez, was arrested with over 200 grams of methamphetamine and 50 grams of
     heroin immediately after leaving DeHerrera’s residence. Chavez has been indicted in the
     United States District Court for the District of Colorado for this conduct, and remains in the
     custody of the United States Marshals. See United States v. Chavez, 19-cr-00426-REB.

122. Regarding Target Account #8, www.facebook.com/profile.php?id=100010402544012,
     associated with Carlos Rios, Jr., I was provided the following information from TFO
     Mathews, who is familiar with Rios, and recognized photos on his account of him, based on
     personal interactions and prior booking photos. On or about January 8, 2018, Carlos Rios, Jr.
     made a Facebook post that “tagged” other Ace gang members and says “Much love n respect
     …. All my other other ace’z enez put it down in prison or lock up all my skg.” Some of the
     names mentioned in this affidavit, including Joaquin Ayala (Target Account #3), Max
     Esquibel (Target Account #1), Michael A. Gonzales (Target Account #2), Nathan DeHerrera




                                                 30
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 32 of 48




     (Target Account #5), and Joshua Wisthoff (Target Account #9) are associated with this
     original posting or posted comments related to it.




                                          [Image O]

123. Joaquin Ayala replied with posts “All ACE’$” and “ALL ACE’$ (100 symbol and five
     spades). Joshua Wisthoff replied “Love u my aces.” Nathan DeHerrera replied “NOTHING
     BUT LOVE AND RESPECT FOR THESE HOMIES THAT KEEP IT REAL NO MATTER
     WHAT…” I submit that because these individuals posted comments publicly, it would be
     reasonable they would also comment privately between each other.

124. Furthermore, Carlos Rios, Jr. is a person of interest in an overdose, documented in PPD 19-
     18058, where the victim died of a “lethal blood level of fentanyl.” Physical surveillance of
     Rios, Jr. by TFOs and PPD Detectives as recent as the fall of 2019 has also been conducted
     where he was observed meeting other known Aces, reasonably in furtherance of the
     distribution of narcotics.

125. Regarding Target Account #6, www.facebook.com/shaun.sinks.90, associated with Shaun
     Sinks, I was provided the following information from TFO Mathews, who is familiar with
     Sinks, and recognized photos of Sinks on his account based on his prior interactions with
     Sinks, and prior booking photos. On or about July 10, 2016, Shaun Sinks posted the below
     photo of several Aces displaying hand signs. The post had a spade symbol and tagged Andre
     Mcdade, Eddie Sanders, Aaron Hernandez (Target Account #1, Maximillian Esquibel), John




                                                 31
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 33 of 48




     Elway, Joshua Wisthoff (Target Account #9), Gabriel Ortiviz, and Shaun Sinks (Target
     Account #6).




                                           [Image P]

126. McDade comments “That’s the real GOONSQUAD.” Rival Duke gang member, an
     individual identified as A.F., comments “XII you xSS boyS xre cheCK inS.” Based on my
     training and experience, A.F. is disrespecting the Aces by replacing the letter “a” with “x”
     and capitalizing “S” for Sureno.

127. A.F. also refers to them as “xSS boyS,” which would read “Ass Boys,” a derogatory term for
     Aces and calls them “Check Ins,” referring to them asking for protective custody in the
     Pueblo County Jail to keep from getting jumped by Surenos.

128. There is additional conversation publicly between A.F. and Sinks where Sinks replies with
     “Come on clown there isnt none of thAt shit goin on round here its all 135 AcE gAng we
     own this town md i, not gnA Argue wit A nAc like you so either meet up wit me so i cAn fk
     u up or. get off our pic nd quit disrespectin pussy its simple im ez to.find so quit tAlkin shit
     And mAn up boy.”

129. An individual identified as R.G. comments “Fuck that scrap,” another derogatory term was
     meant to disrespect and insult. I submit these posts are yet additional evidence of a rivalry
     between the Ace gang and other gangs in Pueblo, Colorado, and that because these types of
     posts exist publicly, information would also exist within messages and other communications
     requested in Attachment B.




                                                  32
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 34 of 48




130. Regarding Target Account #7, www.facebook.com/carlos.serna.56, associated with Carlos
     Serna, I was provided the following information by TFO Mathews, who is familiar with
     Serna, and recognized photos of him on this account based on prior interactions, and prior
     booking photos. On or about August 25, 2017 Serna posted a photo of himself wearing a
     shirt with a spade design on it.




                                         [Image Q]

131. On July 16, 2013 Serna posted a photo of himself wearing a black hat with “A” on it. This
     same logo has been seen in other sections of this affidavit, and is common among Ace Gang
     members. See paragraph 51.




                                                33
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 35 of 48




                                          [Image R]

132. On or about July 5, 2019 Michael A. Gonzales (Target Account #2) posted a photo of Serna
     and his family with LA as the background, inviting other Aces to a benefit dinner.




                                          [Image S]

133. Although Serna has not been convicted of a felony, he has history of weapons offenses and
     narcotics arrests. For example, Serna was arrested with fellow Ace gang members Felix
     Baca, Raymond Rodriguez, and Isaac Ayala for distribution of crack cocaine on August 6,
     2003, documented in PPD 03-17846. Ultimately, that case was pled down to a misdemeanor
     weapons offense in Pueblo 2003CR1236.

134. I am aware that Serna is currently a target in an ongoing narcotics investigation conducted by
     the PPD and the Drug Enforcement Agency (DEA).

135. Regarding Target Account #11, www.facebook.com/profile.php?id=100034866472360,
     associated with Michael P. Gonzales, also known as “Yeska,” I was provided the following
     information by TFO Mathews, who recognized photos of Gonzales on this account, and is
     familiar with Gonzales based on prior interactions, physical surveillance, and prior booking
     photos. On or about March 29, 2019 Michael P. Gonzales updated his public profile photo to
     a photo showing himself (bottom center) and other gang members in jail, modified with an
     Ace on the bottom of the photo.




                                                34
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 36 of 48




                                            [Image T]

136. Gonzales’ profile shows he is friends with Emillio Hall, another documented Ace Gang
     member who is awaiting trial for a 2019 murder that occurred in Pueblo, Colorado (Pueblo
     County Case 2019CR1430). Other notable friends of Gonzales include Ramon Gonez,
     Carlos Candelaria, and Guillermo “Memo” Roybal. Roybal has made prior claims that said
     he is one of the founders of the Ace Gang.

137. I am also aware that Gonzales is the target of an ongoing narcotics investigation conducted
     by the PPD and the DEA, which involves multiple Ace gang members, including some of
     those mentioned in this affidavit.

138. Regarding Target Account #10, www.facebook.com/profile.php?id=100032816383983,
     associated with Carlos Montoya, I was provided the following information by TFO
     Mathews, who recognized photos of Montoya on the account, based on his prior interactions
     and prior booking photos. On or about February 5, 2019 Carlos Montoya shared a post made
     by Isaac Guerra tagging fellow Ace members. The image is included below, and contained
     the writing “Daily reminder that you’re a fucking god” with the sets of the Ace Gang (Crazy
     Ace Posse, Latin Ace 135, Lil Ace, and Loony Ace).




                                                35
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 37 of 48




                                          [Image U]
139. Montoya was arrested for a burglary (PPD 19-12599) where he fired a gun while attempting
     to gain entry into a residence. During that investigation, a vehicle Montoya was known to
     use was located in the area and contained the pistol confirmed to be used in this incident, 16
     grams of heroin, and over 400 grams of methamphetamine. Shell casings from this incident
     were sent to CBI for a forensic analysis.




                                                 36
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 38 of 48




140. TFO Mathews has reviewed CBI’s report regarding the shell casings, and learned the firearm
     was associated with multiple PPD cases. Montoya has previous felony convictions for
     controlled substance in Pueblo 2015CR976, assault with a deadly weapon in Pueblo
     14CR1621, possession of a dangerous weapon in Pueblo 1997CR277, menacing with a
     deadly weapon in Pueblo 1994CR1446, and child abuse resulting in death pled down to
     misdemeanor reckless endangerment in Pueblo 2002CR1795.

141. Regarding Target Account #9, www.facebook.com/Joshua.wisthoff, associated with Joshua
     Wisthoff, I was provided the following information from TFO Mathews. TFO Mathews is
     familiar with Wisthoff from a prior encounter/interview and recognized photographs on the
     FB account as Wisthoff.

                       FACEBOOK PRESERVATION REQUEST

142. On October 19, 2019, preservation requests were served to Facebook.com related to the
     Target Accounts requesting them to maintain any digital evidence related to that account. As
     a result of that, the information requested on Attachment B likely in fact would be present
     and within Facebook’s control.

                                     THE INTERNET

143. As part of my training, I have become familiar with the Internet (also commonly known as
     the World Wide Web), which is a global network of computers and other electronic devices
     that communicate with each other using various means, including standard telephone lines,
     high-speed telecommunications links (e.g., copper and fiber optic cable), and wireless
     transmissions, including satellite. Due to the structure of the Internet, connections between
     computers on the Internet routinely cross state and international borders, even when the
     computers communicating with each other are in the same state. Individuals and entities use
     the Internet to gain access to a wide variety of information; to send information to, and
     receive information from, other individuals; to conduct commercial transactions; and to
     communicate via electronic mail (“e-mail”). An individual who wants to use Internet e-mail
     must first obtain an account with a computer that is linked to the Internet—for example,
     through a university, an employer, or a commercial service—which is called an “Internet
     Service Provider” or “ISP.” ISPs are commercial organizations that are in business to
     provide individuals and businesses access to the Internet. Once the individual has accessed
     the Internet, that individual can use an e-mail account provided by their ISP or they can use
     the Internet to connect to web-based e-mail services (such as those provided by America
     Online and Microsoft Hotmail) to send and receive e-mail. Web-based e-mail services
     provide e-mail accounts that may be accessed from any computer that has access to the
     World Wide Web. In addition, the individual can access websites using web browsers
     (computer programs that permit users to navigate through pages of information that are
     stored on remote computers, such as Microsoft’s Internet Explorer and Netscape’s Navigator)
     to view or download content, or make purchases. The Internet may also be used to access e-
     groups (websites that require users to subscribe, and permit subscribers to post messages,
     chat electronically, post and transfer files and share information), newsgroups (that permit
     posting of e-mail messages regarding specific topics) and video conferencing.




                                                37
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 39 of 48




144. Every computer or device on the Internet is referenced by a unique Internet Protocol address
     (“IP address”) the same way every telephone has a unique telephone number. An IP address
     is a series of four numbers separated by a period, and each number is a whole number
     between 0 and 254. An example of an IP address is 192.168.10.102. Each time an individual
     accesses the Internet, the computer from which that individual initiates access is assigned an
     IP address. A central authority provides each ISP a limited block of IP addresses for use by
     that ISP’s customers or subscribers. Most ISPs employ dynamic IP addressing, that is they
     allocate any unused IP address at the time of initiation of an Internet session each time a
     customer or subscriber accesses the Internet. A dynamic IP address is reserved by an ISP to
     be shared among a group of computers over a period of time. The ISP logs the date, time and
     duration of the Internet session for each IP address and can identify the user of that IP
     address for such a session from these records. Typically, users who sporadically access the
     Internet via a dial-up modem will be assigned an IP address from a pool of IP addresses for
     the duration of each dial-up session. Once the session ends, the IP address is available for
     the next dial-up customer. On the other hand, some ISPs, including most cable providers,
     employ static IP addressing, that is a customer or subscriber’s computer is assigned one IP
     address that is used to identify each and every Internet session initiated through that
     computer. In other words, a static IP address is an IP address that does not change over a
     period of time and is typically assigned to a specific computer. A modem is an electronic
     device that allows one computer to communicate with another.

                                        FACEBOOK

145. Facebook owns and operates a free-access social networking website of the same name that
     can be accessed at http://www.facebook.com. Facebook allows its users to establish
     accounts with Facebook, and users can then use their accounts to share written news,
     photographs, videos, and other information with other Facebook users, and sometimes with
     the general public.

146. Facebook asks users to provide basic contact and personal identifying information to
     Facebook, either during the registration process or thereafter. This information may include
     the user’s full name, birth date, gender, contact e-mail addresses, Facebook passwords,
     physical address (including city, state, and zip code), telephone numbers, screen names,
     websites, and other personal identifiers. Facebook also assigns a user identification number
     to each account.

147. Facebook users may join one or more groups or networks to connect and interact with other
     users who are members of the same group or network. Facebook assigns a group
     identification number to each group. A Facebook user can also connect directly with
     individual Facebook users by sending each user a “Friend Request.” If the recipient of a
     “Friend Request” accepts the request, then the two users will become “Friends” for purposes
     of Facebook and can exchange communications or view information about each other. Each
     Facebook user’s account includes a list of that user’s “Friends” and a “News Feed,” which
     highlights information about the user’s “Friends,” such as profile changes, upcoming events,
     and birthdays.




                                                38
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 40 of 48




148. Facebook users can select different levels of privacy for the communications and information
     associated with their Facebook accounts. By adjusting these privacy settings, a Facebook
     user can make information available only to himself or herself, to particular Facebook users,
     or to anyone with access to the Internet, including people who are not Facebook users. A
     Facebook user can also create “lists” of Facebook friends to facilitate the application of these
     privacy settings. Facebook accounts also include other account settings that users can adjust
     to control, for example, the types of notifications they receive from Facebook.

149. Facebook users can create profiles that include photographs, lists of personal interests, and
     other information. Facebook users can also post “status” updates about their whereabouts
     and actions, as well as links to videos, photographs, articles, and other items available
     elsewhere on the Internet. Facebook users can also post information about upcoming
     “events,” such as social occasions, by listing the event’s time, location, host, and guest list.
     In addition, Facebook users can “check in” to particular locations or add their geographic
     locations to their Facebook posts, thereby revealing their geographic locations at particular
     dates and times. A particular user’s profile page also includes a “Wall,” which is a space
     where the user and his or her “Friends” can post messages, attachments, and links that will
     typically be visible to anyone who can view the user’s profile.

150. Facebook allows users to upload photos and videos, which may include any metadata such as
     location that the user transmitted when s/he uploaded the photo or video. It also provides
     users the ability to “tag” (i.e., label) other Facebook users in a photo or video. When a user
     is tagged in a photo or video, he or she receives a notification of the tag and a link to see the
     photo or video. For Facebook’s purposes, the photos and videos associated with a user’s
     account will include all photos and videos uploaded by that user that have not been deleted,
     as well as all photos and videos uploaded by any user that have that user tagged in them.

151. Facebook users can exchange private messages on Facebook with other users. Those
     messages are stored by Facebook unless deleted by the user. Facebook users can also post
     comments on the Facebook profiles of other users or on their own profiles; such comments
     are typically associated with a specific posting or item on the profile. In addition, Facebook
     has a chat feature that allows users to send and receive instant messages through Facebook
     Messenger. These chat communications are stored in the chat history for the account.
     Facebook also has Video and Voice Calling features, and although Facebook does not record
     the calls themselves, it does keep records of the date of each call.

152. If a Facebook user does not want to interact with another user on Facebook, the first user can
     “block” the second user from seeing his or her account.

153. Facebook has a “like” feature that allows users to give positive feedback or connect to
     particular pages. Facebook users can “like” Facebook posts or updates, as well as webpages
     or content on third-party (i.e., non-Facebook) websites. Facebook users can also become
     “fans” of particular Facebook pages.

154. Facebook has a search function that enables its users to search Facebook for keywords,
     usernames, or pages, among other things.




                                                   39
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 41 of 48




155. Each Facebook account has an activity log, which is a list of the user’s posts and other
     Facebook activities from the inception of the account to the present. The activity log
     includes stories and photos that the user has been tagged in, as well as connections made
     through the account, such as “liking” a Facebook page or adding someone as a friend. The
     activity log is visible to the user but cannot be viewed by people who visit the user’s
     Facebook page.

156. Facebook also has a Marketplace feature, which allows users to post free classified ads.
     Users can post items for sale, housing, jobs, and other items on the Marketplace.

157. In addition to the applications described above, Facebook also provides its users with access
     to thousands of other applications (“apps”) on the Facebook platform. When a Facebook
     user accesses or uses one of these applications, an update about that the user’s access or use
     of that application may appear on the user’s profile page.

158. Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP address. These
     logs may contain information about the actions taken by the user ID or IP address on
     Facebook, including information about the type of action, the date and time of the action, and
     the user ID and IP address associated with the action. For example, if a user views a
     Facebook profile, that user’s IP log would reflect the fact that the user viewed the profile, and
     would show when and from what IP address the user did so.
159.

160. Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP address. These
     logs may contain information about the actions taken by the user ID or IP address on
     Facebook, including information about the type of action, the date and time of the action, and
     the user ID and IP address associated with the action. For example, if a user views a
     Facebook profile, that user’s IP log would reflect the fact that the user viewed the profile, and
     would show when and from what IP address the user did so.

161. Social networking providers like Facebook typically retain additional information about their
     users’ accounts, such as information about the length of service (including start date), the
     types of service utilized, and the means and source of any payments associated with the
     service (including any credit card or bank account number). In some cases, Facebook users
     may communicate directly with Facebook about issues relating to their accounts, such as
     technical problems, billing inquiries, or complaints from other users. Social networking
     providers like Facebook typically retain records about such communications, including
     records of contacts between the user and the provider’s support services, as well as records of
     any actions taken by the provider or user as a result of the communications.
162. As explained herein, information stored in connection with a Facebook account may provide
     crucial evidence of the “who, what, why, when, where, and how” of the criminal conduct
     under investigation, thus enabling the United States to establish and prove each element or
     alternatively, to exclude the innocent from further suspicion. In my training and experience,
     a Facebook user’s IP log, stored electronic communications, and other data retained by
     Facebook, can indicate who has used or controlled the Facebook account. This “user
     attribution” evidence is analogous to the search for “indicia of occupancy” while executing a



                                                  40
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 42 of 48




     search warrant at a residence. For example, profile contact information, private messaging
     logs, status updates, and tagged photos (and the data associated with the foregoing, such as
     date and time) may be evidence of who used or controlled the Facebook account at a relevant
     time. Further, Facebook account activity can show how and when the account was accessed
     or used. For example, as described herein, Facebook logs the Internet Protocol (IP)
     addresses from which users access their accounts along with the time and date. By
     determining the physical location associated with the logged IP addresses, investigators can
     understand the chronological and geographic context of the account access and use relating
     to the crime under investigation. Such information allows investigators to understand the
     geographic and chronological context of Facebook access, use, and events relating to the
     crime under investigation. Additionally, Facebook builds geo-location into some of its
     services. Geo-location allows, for example, users to “tag” their location in posts and
     Facebook “friends” to locate each other. This geographic and timeline information may tend
     to either inculpate or exculpate the Facebook account owner. Last, Facebook account
     activity may provide relevant insight into the Facebook account owner’s state of mind as it
     relates to the offense under investigation. For example, information on the Facebook account
     may indicate the owner’s motive and intent to commit a crime (e.g., information indicating a
     plan to commit a crime), or consciousness of guilt (e.g., deleting account information in an
     effort to conceal evidence from law enforcement).

 163. Therefore, the computers of Facebook are likely to contain all the material described above,
      including stored electronic communications and information concerning subscribers and their
      use of Facebook, such as account access information, transaction information, and other
      account information.

          INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

 164. I anticipate executing this warrant under the Electronic Communications Privacy Act, in
      particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using the warrant to
      require Facebook to disclose to the government copies of the records and other information
      (including the content of communications) particularly described in Section I of Attachment
      B. Upon receipt of the information described in Section I of Attachment B, government-
      authorized persons will review that information to locate the items described in Section II of
      Attachment B.

REQUEST FOR NON-DISCLOSURE, TO RESTRICT CASE, AND TO KEEP ACCOUNT
                               ACTIVE

 165. Pursuant to 18 U.S.C. §§ 2703(b)(1)(A) and 2705(b), your Affiant requests the Court order
      Provider not to notify any other person of the existence of this warrant for the period of one
      year. This request is made because notification of the existence of this warrant will
      jeopardize the current investigation and may result in: (1) endangering the life or physical
      safety of confidential human sources; (2) endangering the life or physical safety of law
      enforcement officers engaged in the proactive investigation of the Ace street gang; (3) flight
      from prosecution by targets/suspects; (4) the destruction of or tampering with evidence; and,
      (5) the intimidation of potential witnesses.




                                                  41
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 43 of 48




166. Because the investigation is ongoing, I further request the Court to order Provider to continue
     to maintain the account further detailed in Attachment A, in an open and active status.

167. I respectfully request that this affidavit and the Court’s Order be RESTRICTED at Level 3
     Restriction until further order of this Court.

                                         SUMMARY

168. The facts supporting probable cause as to each Target Account, in addition to all the
     background and investigatory facts, are as follows:

              1)   Target Account #1

                              Associated with Maximillian Zeferino Esquibel, even though
                               profile name on account is listed as “Aaron Hernandez” (¶ 108);

                              Photographs on the FB account depict Esquibel wearing two
                               different hats with “A’s” on them, which is indicative of Ace gang
                               membership (¶¶ 49, 103, & 109);

                              Has distinctive “A” tattoo on left side of neck, which is indicative
                               of Ace gang membership (¶¶ 49 & 104);

                              Is “tagged” in Carlos Rios, Jr.’s (Target Account #8) FB post with
                               other Ace gang members (¶ 122);

                              Is “tagged” in Shaun Sinks’ (Target Account #6) FB post with
                               other Ace gang members (¶ 125);

                              FB friends list includes known Ace gang members (¶ 110);

                              Under federal indictment for gun charge as a result of finding
                               firearms in his residence pursuant to a federal search warrant (¶¶
                               101 & 102);

              2)   Target Account #2

                              Associated with Michael A. Gonzales (¶ 111);

                              Persons comment on Gonzales’ FB post using the word “Ace” and
                               the “Ace of Spades” symbol, both indicative of Ace gang
                               membership (¶¶ 49, 111, 112);

                              Posted photograph on FB of himself wearing an “LA” hat,
                               indicative of Ace gang membership (¶¶ 48 & 113);



                                                 42
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 44 of 48




                          Persons comment on Gonzales’ FB, in which he posts a
                           photograph of himself in an “LA” hat, using the word “Ace” and
                           the “Ace of Spades” symbol, both indicative of Ace gang
                           membership (¶¶ 48, 49, & 113);

                          Posted a photograph of Carlos Serna (Target Account #7) on FB
                           account requesting persons to attend a fundraiser for Serna (¶ 132);

           3)   Target Account #3

                          Associated with Joaquin Ayala (¶ 115);

                          Posted photograph on FB account of an “Ace of Spades” card
                           hanging on rear view mirror, indicative of Ace gang membership
                           (¶¶ 49 & 116);

                          Posted video on FB account and person commented using the term
                           “Ace” and the “Ace of Spades” symbol, indicative of Ace gang
                           membership (¶¶ 49 & 117);

                          Is “tagged” in Carlos Rios, Jr.’s (Target Account #8) FB post with
                           other Ace gang members (¶ 122);

                          Commented on FB post using the term “Ace” and using the “Ace
                           of Spades” symbol, indicative of Ace gang membership (¶¶ 49 &
                           123);

                          Commented on FB post created by Michael A. Gonzales’ (Target
                           Account #3) and used the term “Ace” and multiple “Ace of
                           Spades” symbols (¶¶ 49 & 113);


           4)   Target Account #4

                          Associated with Tobias Candeleria (¶ 57);

                          Posted photograph of himself on FB account and added the “Ace
                           of Spades” symbol and an “LA” symbol on the photograph, which
                           is indicative of Ace gang membership (¶¶ 48, 49, & 57);

                          Posted photograph on FB account of person making the “Ace of
                           Spades” hand symbol and upside-down “A”, indicative of Ace
                           gang membership (¶¶ 49 & 58);




                                            43
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 45 of 48




           5)   Target Account #5

                          Associated with Nathan DeHerrera (¶ 118);

                          Posted photograph of himself on his FB account (bottom left) and
                           Joaquin Ayala (Target Account 3) commented on the post using
                           the “Ace of Spades” symbol, indicative of Ace gang membership
                           (¶¶ 49 & 119);

                          Is “tagged” in Carlos Rios, Jr.’s (Target Account #8) FB post with
                           other Ace gang members (¶ 122);

                          Commented on Carlos Rios, Jr.’s (Target Account #8) FB post
                           with Ace gang members and stated he had much “respect” for
                           everyone “tagged” in the post (¶ 123);

           6)   Target Account #6

                          Associated with Shaun Sinks (¶ 125);

                          Posted photograph on his FB account with other Ace gang
                           members (¶ 125);

                          Publicly commented on the photograph in ¶ 125 stating that “We
                           [the Ace gang] own this town” while responding to a rival gang
                           member’s comments about the picture (¶ 128);

           7)   Target Account #7

                          Associated with Carlos Serna (¶ 130);

                          Posted photograph of himself on FB account wearing a shirt with
                           an “Ace” symbol, indicative of Ace gang membership (¶¶ 49 &
                           130);

                          Posted photograph of himself on FB account wearing hat with “A”
                           on it, indicative of Ace gang membership (¶¶ 49 & 131);




                                            44
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 46 of 48




           8)   Target Account #8

                          Associated with Carlos Rios, Jr. (¶ 122);

                          Created post on his FB account stating he had “respect” for all his
                           Ace gang members friends in prison (¶ 122);

                          Tagged other Ace gang members in the post from ¶ 122, including
                           Joaquin Ayala (Target Account #3), Maximillian Zeferino
                           Esquibel (Target Account # 1), Michael A. Gonzales (Target
                           Account #2), Nathan DeHerrera (Target Account # 5), and Joshua
                           Wisthoff (Target Account #9) (¶ 122);

                          Joaquin Ayala (Target Account #3) commented on the post (¶ 122)
                           and used the word “Aces” and an “Ace of Spades” symbol,
                           indicative of Ace gang membership (¶¶ 49 & 123);

                          Nathan DeHerrera (Target Account #5) commented on the post (¶
                           122) stating that he had “nothing but love” and “respect” for those
                           persons tagged in the post (¶ 123);

            9) Target Account #9

                          Associated with Joshua Wisthoff (¶ 141);

                          Is “tagged” in Carlos Rios, Jr.’s (Target Account #8) FB post with
                           other Ace gang members (¶ 124);

                          Is “tagged” in Shaun Sinks’ (Target Account #6) photograph of
                           Ace gang members (¶ 125);

            10) Target Account #10

                          Associated with Carlos Montoya (¶ 138);

                          Shared a post on his FB account depicting “Ace of Spades” signs
                           and the different “sets” of Ace gangs (¶ 138);

                          Multiple persons comment on the post in ¶ 138 and used the word
                           “Ace” and the “Ace of Spades” symbol, indicative of Ace gang
                           membership (¶¶ 49 & 138);




                                            45
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 47 of 48




                11) Target Account #11

                              Associated with Michael P. Gonzales (¶ 135);

                              Posted photograph on FB account of himself and other persons in
                               jail and inserted a symbol on the picture of the word “Aces” (¶
                               135); and,

                              Is FB “friends” with other Ace gang members (¶ 136).

                                          CONCLUSION

169. I submit that information in the following affidavit establishes probable cause to believe that
     located within/on the above-mentioned Target Accounts, more fully described in
     Attachment A, are items described more fully in Attachment B, being evidence, fruits, and
     instrumentalities of the following offenses: (1) violent crime in aid of racketeering, in
     violation of 18 U.S.C. § 1959; (2) possession with the intent to distribute controlled
     substances, in violation of 21 U.S.C. § 841(a)(1); (3) conspiracy to commit a drug offense, in
     violation of 21 U.S.C. § 846; and, (4) possession of a firearm and ammunition by a
     prohibited person.

170. This Court has jurisdiction to issue the requested warrant because it is “a court of competent
     jurisdiction” as defined by 18 U.S.C. § 2711. See 18 U.S.C. §§ 2703(a), (b)(1)(A) &
     (c)(1)(A). Specifically, the Court is “a district court of the United States . . . that – has
     jurisdiction over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i).

171. Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not required for
     the service or execution of this warrant. The Government will execute this warrant by
     serving it on Facebook. Because the warrant will be served on Facebook, who will then
     compile the requested records at a time convenient to it, reasonable cause exists to permit the
     execution of the requested warrant at any time in the day or night.




                                                 46
Case 1:19-sw-06119-NYW Document 1 Filed 11/06/19 USDC Colorado Page 48 of 48




172. I, therefore, respectfully request that the attached warrant be issued authorizing the search of
     property more fully described in Attachment A for the items listed in Attachment B.




                                                               /s/Andrew Cohen_______
                                                               Andrew Cohen, Special Agent
                                                               Federal Bureau of Investigation



                                         6th day of November, 2019.
    SUBSCRIBED and SWORN before me this ______


                                               UNITED STATES MAGISTRATE JUDGE
                                               DISTRICT OF COLORADO



 Application for search warrant was reviewed and is submitted by Jason St. Julien,
 Assistant United States Attorney.




                                                  47
